DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  It recites, “wherein a receiving time of the detection signal at least comprises two times of which phases are opposite to each other within on cycle of the frequency”.  However, it appears that it should instead recite “wherein a receiving time of the detection signal at least comprises two times of which phases are opposite to each other within one cycle of the frequency”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  It refers to “wherein the driving signal is synchronized with pulses of at least one synchronization signal of the horizontal synchronization signal and the vertical synchronization signal”.  However, there is no antecedent basis for the vertical synchronization signal.  Therefore, it should instead read “wherein the driving signal is synchronized with pulses of at least one synchronization signal of the horizontal synchronization signal and a vertical synchronization signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al (KR 10-1909985: submitted by Applicant; machine translation provided) in view of Kim et al (US 2012/0056834).
In regards to claims 1 and 15, Kong discloses a touch apparatus comprising:
a touch sensor that is disposed in a display area of a display device that drives a plurality of pixels according to a vertical synchronization signal and a horizontal synchronization signal, and includes a plurality of first touch electrodes for sensing a touch input in a first direction and a plurality of second touch electrode for sensing a touch input in a second direction (Fig. 4 and pages 5-6);
a driver/receiver (touch driving circuit unit 700, touch sensing circuit unit 800) that applies a driving signal to at least one of the plurality of first touch electrodes and the plurality of second touch electrodes during a first section, and receives a detection signal from at least one of the plurality of first touch electrodes and the plurality of second touch electrodes during a second section after the first section (Fig. 4 and pages 5-6); and
a controller (touch sensing circuit unit 800) that generates touch information by using the detection signal (Fig. 4 and pages 5-6).

Kim discloses wherein the driving signal is synchronized with at least one synchronization signal of the horizontal synchronization signal and the vertical synchronization signal (paragraph 50).
It would have been obvious to one of ordinary skill in the art to modify Kong with the teachings of Kim, using Vsync or Hsync in touch detection, because it can reduce noise when detecting a touch by allowing the touch controller to know whether the display is driving an image.

In regards to claims 2 and 16, Kong discloses the touch apparatus of claim 1, wherein the driver/receiver simultaneously applies the driving signal to at least one of the plurality of first touch electrodes and at least one of the plurality of second touch electrodes during the first section (Fig. 6 and page 7), and
receives a detection signal from at least one of the plurality of first touch electrodes and at least one of the plurality of second touch electrodes during the second section (Fig. 6 and page 7).

In regards to claims 3 and 17, Kong does not disclose the touch apparatus of claim 1, wherein the driving signal is synchronized with pulses of the horizontal synchronization signal of a predetermined cycle.

It would have been obvious to one of ordinary skill in the art to modify Kong with the teachings of Kim, using Vsync or Hsync in touch detection, because it can reduce noise when detecting a touch by allowing the touch controller to know whether the display is driving an image.

In regards to claim 4, Kong does not disclose the touch apparatus of claim 1, wherein the driving signal is synchronized with a pulse of the vertical synchronization signal for each frame of a predetermined cycle.
Kim discloses wherein the driving signal is synchronized with a pulse of the vertical synchronization signal for each frame of a predetermined cycle (paragraph 50).
It would have been obvious to one of ordinary skill in the art to modify Kong with the teachings of Kim, using Vsync or Hsync in touch detection, because it can reduce noise when detecting a touch by allowing the touch controller to know whether the display is driving an image.

In regards to claims 5 and 18, Kong does not disclose the touch apparatus of claim 1, wherein a frequency of the driving signal is two or more integer times a frequency of the horizontal synchronization signal.
Kim discloses wherein a frequency of the driving signal is two or more integer times a frequency of the horizontal synchronization signal (Fig. 9 and paragraph 50).


In regards to claims 6 and 19, Kong disclosed the touch apparatus of claim 1, wherein the detection signal is received at a section determined corresponding to the horizontal synchronization signal (Fig. 6 and pages 4, 7).

In regards to claim 7, Kong discloses the touch apparatus of claim 6, wherein the section determined corresponding to the horizontal synchronization signal is a section other than a period during which a data signal is written into at least some of the plurality of pixels (Fig. 6 and pages 4, 7).

In regards to claim 8, Kong discloses the touch apparatus of claim 7, wherein the section determined corresponding to the horizontal synchronization signal is a period during which a scan signal applied to the plurality of pixels is a disable level (Fig. 6 and pages 4, 7).

In regards to claim 9, Kong discloses the touch apparatus of claim 7, wherein the section determined corresponding to the horizontal synchronization signal is a period during which a data signal is applied to at least one of a plurality of data lines connected to the plurality of pixels (Fig. 6 and pages 4, 7).

In regards to claim 10, Kong discloses the touch apparatus of claim 1, wherein the driver/receiver receives the detection signal according to a frequency of a driving signal synchronized with a frequency of the horizontal synchronization signal (Fig. 4 and pages 5-6).

In regards to claim 14, Kong discloses the touch apparatus of claim 1, wherein a thin film encapsulation layer (color filter layer 110) is disposed on the plurality of pixels, the plurality of touch electrodes are disposed on the thin film encapsulation layer (Fig. 3 and pages 3-4).
Kong does not disclose the thin film encapsulation has a thickness of 4 µm to 10 µm.
However, it is well known in the art before the effective filing date of the claimed invention to have an encapsulation layer have a thickness of 4 µm to 10 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kong to have an encapsulation layer have a thickness of 4 µm to 10 µm because it makes the overall thickness of the device thinner and thereby lighter, less material is needed to make the layer and thus costs would be reduced as well.

In regards to claim 20, Kong discloses a display device comprising:
a display panel (liquid crystal panel 100) including a display area where a plurality of pixels are located (Fig. 2 and page 3);
a data driver (data driver 300) that applies a data signal to data lines connected to the plurality of pixels (Fig. 2 and pages 4-5);

a signal controller (timing controller 400) that controls the data driver and the scan driver according to a horizontal synchronization signal (Fig. 2 and pages 4-5);
a touch sensor including an active area that overlaps the display area and where a plurality of first touch electrodes for sensing a touch input in a first direction and a plurality of second touch electrodes for sensing a touch input in a second direction that crosses the first direction are located (Fig. 4 and pages 5-6); and
a touch controller (touch driving circuit unit 700, touch sensing circuit unit 800) that drives the touch sensor to apply the driving signal to at least one of the plurality of first touch electrodes and at least one of the plurality of second touch electrodes during a first section, and receives a detection signal from at least one of the plurality of first touch electrodes and the plurality of second touch electrodes during a second section after the first section (Fig. 4 and pages 5-6).
Kong does not disclose wherein the driving signal is synchronized with pulses of at least one synchronization signal of the horizontal synchronization signal and the vertical synchronization signal.
Kim discloses wherein the driving signal is synchronized with pulses of at least one synchronization signal of the horizontal synchronization signal and the vertical synchronization signal (paragraph 50).
It would have been obvious to one of ordinary skill in the art to modify Kong with the teachings of Kim, using Vsync or Hsync in touch detection, because it can reduce noise when .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al (KR 10-1909985: submitted by Applicant; machine translation provided) in view of Kim et al (US 2012/0056834) in further view of KR 10-1625104 (submitted by Applicant; machine translation provided).
In regards to claim 13, Kong and Kim do not disclose the touch apparatus of claim 1, wherein the detection signal is a signal of which a resonance signal of the driving signal is transmitted to at least one of the plurality of first touch electrodes and the plurality of second touch electrodes.
‘104 discloses wherein the detection signal is a signal of which a resonance signal of the driving signal is transmitted to at least one of the plurality of first touch electrodes and the plurality of second touch electrodes (pages 3, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kong and Kim with the teachings of ‘104, using a resonance signal to detect touch, because it allows for detection of a stylus without the need for a separate panel (Abstract).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.